Citation Nr: 9933011	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  95-34 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of panic disorder with agoraphobia, currently 
evaluated as 50 percent disabling.

2.  Evaluation of panic disorder with agoraphobia, rated as 
10 percent disabling prior to March 21, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1973 to 
November 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for panic disorder with agoraphobia and 
assigned a 10 percent disability evaluation.  In an April 
1997 rating decision, the RO granted a 50 percent evaluation, 
effective March 21, 1997.  The Board remanded these claims in 
August 1997.  The requested development has been 
accomplished, to the extent possible, and the case has been 
returned to the Board for further appellate review. 

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Panic disorder with agoraphobia is currently manifested 
by total occupational impairment.

2.  An increase in the appellant's panic disorder with 
agoraphobia was factually ascertainable on July 12, 1995.

3.  Prior to July 12, 1995, panic disorder with agoraphobia 
was productive of no more than mild impairment.


CONCLUSIONS OF LAW

1.  Panic disorder with agoraphobia is 100 percent disabling, 
effective July 12, 1995.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. § 3.400 (1999); Part 4, Diagnostic Code 9400 
(1996).

2.  The criteria for an evaluation in excess of 10 percent 
prior to July 12, 1995, for panic disorder with agoraphobia 
has not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.400; Part 4, Diagnostic Code 
9400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
an evaluation in excess of 10 percent prior to March 21, 
1997, and an evaluation in excess of 50 percent for panic 
disorder with agoraphobia are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation, and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The Board has continued the issues as 
"evaluation of panic disorder with agoraphobia, evaluated as 
10 percent disabling prior to March 21, 1997" and 
"evaluation of panic disorder with agoraphobia, currently 
evaluated as 50 percent disabling" since service connection 
has been granted, and the appellant seeks a higher 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The Board has not dismissed the issue, and the 
law and regulations governing the evaluation of the 
disabilities are the same regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
See id.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

Private medical records from Dr. E. W. Williams reveal that 
the appellant complained of anxiety attacks in 1989.  The 
appellant was prescribed valium and later Librium.

The appellant underwent a VA psychiatric evaluation in 
December 1994.  The appellant reported that his marriage 
situation was good and that he had been married to this woman 
since he was in service.  He stated that when he first had 
anxiety spells, they would occur every day, but that 
currently they occurred in an irregular fashion and averaged 
about two per month.  The appellant noted that they were not 
as intense as they used to be.  He stated that the spells 
would come "out of the blue," and were characterized by 
shortness of breath, dizziness and unsteady feelings, 
palpitations, trembling, sweating and choking.  The appellant 
described feeling numb and having chest discomfort.  He 
stated that he used to feel like he was dying, which he no 
longer experienced.  The VA examiner stated that the 
appellant denied any particular depression or appetite 
problems.  The appellant reported sleeping problems.

The VA examiner stated that the appellant did not appear to 
dramatize any of his symptoms and spoke in a matter-of-fact 
tone denying some of the questions concerning the symptoms of 
panic spells.  The VA examiner stated that he did not detect 
any tendency on behalf of the appellant to manipulate the 
interview.  He stated that the appellant was cooperative and 
well oriented in all spheres.  The VA examiner stated that 
the appellant's sensorium was clear and that there was no 
gross sign of any organic brain damage or psychosis.  The 
appellant looked serious, but not particularly depressed.  
His affect was appropriate.  The VA examiner stated that the 
appellant's judgment was good and that the appellant showed 
reasonably good motivation for treatment.  The diagnosis was 
panic disorder with agoraphobia, "mild."

VA outpatient treatment reports from 1994 to 1995 show 
treatment for the appellant's service-connected panic 
disorder with agoraphobia.  The appellant reported that 
Valium had been fairly effective in controlling his panic 
attacks.  In March 1995, the appellant reported that his 
panic attacks averted with the use of Valium.

The appellant had an RO hearing in July 1995.  He stated that 
his panic disorder with agoraphobia was "a little worse" 
than what it was while in service.  He testified that his 
current symptoms were dizziness and passing out, which he 
stated was called hyperventilating.  The appellant stated 
that he had panic attacks almost every day and were caused by 
arguments and discussions with large groups of people.  He 
stated that he would stay away from any confrontation.  The 
appellant stated that when the panic attacks would occur, he 
would try to sit down or lean against the wall so that he 
would not injure himself.  He stated that he medication he 
was taking helped him in that he would not pass out, but that 
he still had dizziness and lightheadedness with the panic 
attacks.  The appellant stated that he socialized only with 
his brother and father and that he avoided crowds.  

In a July 1996 VA outpatient treatment report, the VA 
examiner stated that the appellant reported continuing panic 
attacks.  The appellant stated that he was still inhibited by 
exposure to crowds and that he avoided social interactions, 
which appeared to provoke the onset of the panic attacks.  In 
April 1997, the appellant reported having panic attacks 
characterized by hyperventilation and acute anxiety.  He 
stated that these symptoms were provoked by crowds and 
intensive interaction with people or by conflicted life 
situations.  

The appellant underwent a VA psychiatric evaluation in March 
1997.  The VA examiner stated that the appellant was vague, 
nervous, and shaky during the interview.  The appellant 
reported that he avoided stimulation and outside contact as 
much as possible and that he had been upset in the waiting 
room because of the sound of voices.  He stated that he did 
not shop unless he was feeling very good.  The appellant 
described feelings of frustration, sadness, and uselessness 
because he had had this problem for so long and it was 
debilitating.  The appellant reported that he did not have 
problems with violent urges.

The VA examiner stated that the appellant's hygiene and 
grooming were appropriate.  There were no unusual physical 
mannerisms.  The VA examiner stated that the appellant sat 
stiffly and stared straight ahead.  His speech was slow, but 
with strong underlying tension.  The VA examiner stated that 
the appellant described his mood as miserable and that the 
appellant looked quite tense.  Affect was compatible with the 
appellant's anxious, tense, and edgy mood.  Thought processes 
were logical and coherent.  The VA examiner stated that the 
appellant was a poor historian.  The appellant had no signs 
of delusions or bizarre ideations.  The VA examiner stated 
that the appellant had a good fund of information and was 
able to carry out minor addition and subtraction problems.  
Serial sevens were difficult because the appellant had poor 
concentration and increased anxiety.  The VA examiner stated 
that the appellant was able to define proverbs but that he 
tended to be concrete.  The diagnosis was panic disorder with 
agoraphobia.

The appellant underwent a VA psychiatric evaluation in 
November 1997.  The appellant reported that he lived with his 
brother and wife and had his own room in the house.  He 
stated that he would stay in his room and come out for meals 
and some socializing.  The VA examiner noted that the 
appellant's brother reported that the appellant rarely left 
the house except occasionally to visit their father and that 
the appellant avoided crowds.  His brother further reported 
that the appellant was constantly worried about the onset of 
a "terrifying" panic attack.  The VA examiner stated that 
the appellant's appetite was satisfactory.  The appellant 
avoided driving, and was usually transported by his brother 
on the few occasions that he would leave the house to see his 
doctors.  The appellant reported that he would watch 
television and would change the channels whenever there was 
any violence or harsh disagreements on the screen.

The VA examiner stated that the appellant was a poor 
describer of his problems in that he would begin to describe 
a difficulty and then become lost and say he did not know.  
The VA examiner stated that giving up a sentence was 
characteristic of the appellant.  The appellant reported that 
he had to stay in the car until the interview because the 
bustle and the noise of the clinic caused too much anxiety.  
The appellant further reported that when he had a panic 
attack, he would hyperventilate and sometimes collapse.  He 
expressed frustration as to how long he had had his disorder 
and wished that he could be okay.

The VA examiner stated that grooming and hygiene were 
appropriate.  He stated that the appellant had poor eye 
contact and was often distracted.  Questions had to be 
repeated.  Attitude was tense, edgy, and distressed.  There 
were no unusual physical characteristics or mannerisms.  The 
appellant's speech was not fluent, and the appellant could 
not complete a coherent sentence consisting of more than 
seven or eight words, which the VA examiner related to 
anxiety.  The appellant described his mood as "horrible."  
Affect was marked by heightened anxiety, tension, and 
perplexity.  The VA examiner stated that the appellant had 
difficulty answering questions in a clear, coherent manner 
and was a poor historian.  There were no delusions, and 
perceptual functioning was intact.  The appellant was alert 
and correctly oriented.  The VA examiner stated that fund of 
information, knowledge of word meanings, arithmetic 
calculations, and the awareness of current events was poor.  
The appellant was unable to carry out serial sevens because 
of loss of concentration, which the VA examiner stated was 
probably due to anxiety.  The appellant gave up when asked to 
define the meaning of proverbs.  

The VA examiner stated that the appellant had a severe mental 
disorder with a serious impairment in social and occupational 
functioning.  The VA examiner stated that the appellant had 
no friends and was not able to relate, "even briefly," with 
other people without some sort of symptom emerging which 
required immediate attention.  The VA examiner stated that 
the appellant had an orthopedic disability, which "further 
contribute[d]" to the appellant's unemployability.  The VA 
examiner stated that the appellant was seriously impaired on 
the basis of his service-connected anxiety disorder.  The 
diagnosis entered was panic disorder with agoraphobia and the 
Global Assessment of Functioning (GAF) score entered was 50, 
which the VA examiner noted was based only on the appellant's 
service-connected disability.

The appellant underwent a VA psychiatric evaluation in 
September 1998.  The appellant reported that his panic 
attacks consisted of a humming sound with increased anxiety 
and a feeling as though he could not breathe.  When the 
attack was over, he would feel fatigued and exhausted.  The 
appellant stated that he had experienced a panic attack 
earlier, but that his medication did help in preventing them.  
The appellant reported that he had been married four times 
and had four children, but that he did not see his children.  
He stated that he rarely left the house that he was living in 
and mostly watched television and read books.  On a good day, 
he stated that he would leave his room and putter around in 
the back yard or wash dishes.  The appellant reported 
episodes of depression and suicidal thought.

The VA examiner stated that the appellant arrived in a very 
nervous and agitated state.  The VA examiner stated that the 
appellant found it hard to concentrate and speak.  The VA 
examiner noted that once the appellant took his medication, 
that the appellant's communication skills had somewhat 
improved.  The appellant was adequately groomed.  The VA 
examiner stated that the appellant apologized for his 
condition.  The appellant was fully oriented and alert.  His 
speech was not fluent, and he often lost his train of 
thought.  The appellant became tearful at one point, but the 
VA examiner stated that he was able to recover.  There was no 
evidence of any thought disorder.  The appellant denied 
visual or auditory hallucinations.  The VA examiner noted 
that the appellant admitted to suicidal ideation, but that he 
had expressed no intent.  He denied homicidal ideations.  The 
VA examiner stated that the appellant was aware of current 
events.  Insight and judgment were good.  The VA examiner 
entered a diagnosis of panic disorder with agoraphobia and 
assigned a GAF score of 50.  The VA examiner stated that the 
appellant had a severe anxiety disorder, which together with 
orthopedic problems, caused significant impairment in social 
and occupational functioning.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1996).  

In the February 1995 rating decision on appeal, the RO 
reviewed the appellant's claim under the rating criteria for 
mental disorders at that time.  The criteria for mental 
disorders were amended in November 1996.  In an April 1997 
rating decision, the RO reviewed the appellant's claim under 
the new criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991) (when regulation changes after claim has been 
filed but before appeal process has been completed, version 
most favorable to claimant will apply).  See 38 U.S.C.A. 
§ 5110.  Thus, the Board will lay out both the old criteria 
and the new criteria for the benefit of comparing the two.  
The old criteria and the applicable ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent , 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

The new criteria and the applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

The Board notes that the appellant entered a claim to the 
effect that the service-connected panic disorder with 
agoraphobia was more severe than evaluated.  To that extent, 
he was correct, and the evaluation was increased from 
10 percent to 50 percent in an April 1997 rating decision.  
The appellant has stated that he wants an evaluation in 
excess of 50 percent.

I.  Evaluation of 50 percent for panic disorder with 
agoraphobia

After having reviewed the evidence of record, the Board finds 
that the evidence supports the grant of a 100 percent 
evaluation for panic disorder with agoraphobia.  The 
appellant socializes only with his father and the woman with 
whom he lives and does not have any friends other than them.  
He leaves the house only to go to doctors' appointment and to 
see his father.  The appellant has stated that going outside 
in the backyard is difficult for him.  He watches television 
and has to turn it off when there is any confrontation on the 
screen.  He describes daily panic attacks and his fear of 
being around people.

In the March 1997 examination report, the VA examiner stated 
that the appellant sat stiffly and stared ahead.  He stated 
that the appellant's speech had underlying tension and that 
the appellant looked tense.  The appellant described his mood 
as "miserable."  The appellant was unable to do serial 
sevens because of poor concentration and increased anxiety.  
In November 1997, the appellant was not able to finish 
sentences when describing his feelings.  The VA examiner 
stated that the appellant had sat in the car until the 
evaluation because the noise of the clinic caused him too 
much anxiety.  The appellant had poor eye contact and was 
tense, edgy, and distressed.  He could not complete a 
coherent sentence, which the VA examiner stated was related 
to anxiety.  The appellant described his mood as 
"horrible."  The VA examiner stated that the fund of 
information, knowledge of word meanings, arithmetic 
calculations, and the awareness of current events was poor.  
He could not concentrate enough to do serial sevens or 
translate proverbs.  The VA examiner stated that the 
appellant had a severe mental disorder with a serious 
impairment in social and occupational functioning and that 
the appellant was unable to relate, "even briefly," with 
other people without some sort of symptom emerging which 
would require attention.  The VA examiner entered a GAF score 
of 50.

In September 1998, the VA examiner reported similar symptoms 
as those reported in the November 1997 evaluation report.  
The VA examiner also entered a GAF score of 50 and stated 
that the appellant had a severe anxiety disorder.  The Board 
finds that the above-described facts establish that the panic 
disorder with agoraphobia is 100 percent disabling.

This determination is supported by the assignment of GAF 
scores of 50.  Although the GAF score does not fit neatly 
into the rating criteria, the GAF is evidence, which the 
Court has noted the importance of and defined the terms of 
the GAF score.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A GAF score of 50 (which is 
within the range of 41 to 50) is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  (Emphasis added.)  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (discussing 
a GAF score of 50).

Although no examiner has stated that the appellant is 
unemployable, the Board finds that such has been implied.  
First, the assignment of a GAF score of 50 includes the 
inability to keep a job.  Additionally, in the November 1997 
evaluation report, the VA examiner stated that he knew he was 
examining the appellant for the purpose of determining if the 
appellant was unemployable due to his panic disorder with 
agoraphobia.  In the evaluation report, he stated, "[The 
appellant] has an orthopedic disability which further 
contributes to his unemployability."  Such statement implies 
that the appellant is unemployable due to his service-
connected panic disorder with agoraphobia and that the 
orthopedic problem has furthered his unemployability.  
Resolving doubt for the appellant, the Board finds that the 
evidence supports a finding of unemployability.  See Johnson 
v. Brown, 7 Vet. App. 95, 99 (1994) (if post-traumatic stress 
disorder disability meets one of the criteria (of the old 
criteria), then a 100 percent rating is required).  The 
appellant has been described as not being able to leave the 
house unless he is visiting his father or he is going to the 
doctor.  The Board finds such behavior as that which would 
not lend itself to employment.

Comparing the old criteria to the new criteria, the Board 
believes that the old criteria is more favorable to the 
appellant's claim.  As cited above, in Johnson, the Court 
held that if a veteran's psychiatric disorder met one of the 
criteria (of the old criteria), then a 100 percent evaluation 
was required.  Johnson, 7 Vet. App. at 99.

II.  Evaluation in excess of 10 percent prior March 21, 1997,
for panic disorder with agoraphobia

When the RO granted a 50 percent evaluation for panic 
disorder with agoraphobia, it granted an effective date of 
March 21, 1997, the date of a VA psychiatric evaluation, 
which the RO stated was the date that an increase in the 
appellant's panic disorder with agoraphobia was factually 
ascertainable.

After careful review of the medical evidence, the Board finds 
that the evidence supports a 100 percent evaluation as of 
July 12, 1995, for panic disorder with agoraphobia; however, 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent prior to July 12, 1995, for panic 
disorder with agoraphobia.  The appellant underwent a VA 
examination in December 1994.  The appellant reported that 
his marriage situation was good and that he had been married 
to his wife since he was in service.  He stated that he had 
anxiety spells about two times per month and that they were 
not as intense as they used to be.  The VA examiner stated 
that the appellant denied any particular depression or 
appetite problems, although the appellant reported sleeping 
problems.  The VA examiner described the appellant as 
cooperative.  The appellant's sensorium was clear.  The VA 
examiner stated that the appellant's affect was appropriate, 
his judgment was good, and that he showed reasonably good 
motivation for treatment.  The VA examiner entered a 
diagnosis of panic disorder with agoraphobia and stated that 
it was "mild."  VA medical records from 1994 to 1995 showed 
treatment for panic disorder with agoraphobia and that the 
appellant was prescribed Valium.  Such medical evidence 
establishes no more than a 10 percent disability evaluation.  
See 38 C.F.R. Part 4, Diagnostic Code 9400 (1996). 

The appellant had an RO hearing on July 12, 1995.  There, he 
testified that he had panic attacks almost every day.  He 
stated that he had not worked since 1989 and that no one 
would hire him.  He stated that he could not stay married.  
The appellant stated that he socialized only with his father 
and brother and that he avoided crowds.  The Board finds that 
the July 12, 1995, RO hearing testimony that the appellant 
provided was the first factually ascertainable fact that the 
appellant's panic disorder with agoraphobia had worsened.  
There, the appellant described worsening symptoms.  He stated 
that he socialized only with his dad and his brother.  He 
described panic attacks and that they were more frequent.  He 
stated that he was afraid of confrontations and would avoid 
watching television and people.  Prior to the RO hearing, the 
preponderance of the evidence established that the 
appellant's symptoms were no more than mild.  Thus, the Board 
finds that the RO's chosen effective date of March 21, 1997, 
was improper and that an increased evaluation was shown on 
July 12, 1995.  See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999).  As stated above, prior to July 12, 1995, 
there was no evidence which established an evaluation in 
excess of 10 percent.  The preponderance of the evidence is 
against his claim, and there is no doubt to be resolved.



ORDER

A 100 percent evaluation is granted, effective July 12, 1995, 
for panic disorder with agoraphobia, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  An evaluation in excess of 10 percent prior to 
July 12, 1995, for panic disorder with agoraphobia is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

